DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kouno et al. (US 2016/0152077) in view of Aoki et al. (US 5,503,205).
Regarding claim 1, Kouno et al. teaches a pneumatic tire having a resin-coated belt comprised of resin-covered reinforcement cords 26 (“wires”) (FIG. 1, reference character 28). 
Kouno et al. does not recite “a base ring”.  However, Aoki et al. teaches a pneumatic tire comprising a pair of cushions (11) disposed between edges of a belt and carcass (a tire frame) so that the distance between the belt and carcass increases toward the belt edge.  Aoki et al. provides the cushions for even distribution of ground pressure and to reduce uneven wear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of 
Regarding claim 2, FIG. 2 of Aoki et al. illustrates cushion 11 (“base ring”) having a tapered portion wherein a thickness of the cushion gradually reduces from a tire widthwise inner side to a tire widthwise outer side. 
Regarding claims 3 and 5, Kouno et al. discloses the belt layer 28 comprises resin-covered reinforcement cords 26 (“wires”) wound in spiral shapes in the tire circumferential direction ([0030]). 
Regarding claims 4 and 6-8, the tire of Kouno et al. in view of Aoki et al. would satisfy the claimed limitation because Aoki et al. provides a cushion for each half potion of the tire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749
03/24/2021